        CASE 0:20-cv-02195-NEB-BRT Doc. 33 Filed 10/26/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – MINNESOTA AND                    Civil Action No. 0:20-cv-02195 NEB-
 LEAGUE OF WOMEN VOTERS OF                    BRT
 MINNESOTA,

              Plaintiffs,
                                                    [AMENDED PROPOSED]
        v.                                        TEMPORARY RESTRAINING
                                                          ORDER
 ATLAS AEGIS LLC, ANTHONY
 CAUDLE, JOHN DOES #1-10,

              Defendants.


      The above-captioned matter came before this Court on October 26, 2020 on

Plaintiffs Council on American-Islamic Relations – Minnesota and League of Women

Voters of Minnesota’s (“Plaintiffs”) Motion for Temporary Restraining Order and

Preliminary Injunction to enjoin Defendants Atlas Aegis LLC and Anthony Caudle

(“Defendants”). Julia Dayton Klein, Esq. of Lathrop GPM LLP appeared for and on behalf

of the Plaintiffs. ________________ of ______________ appeared for and on behalf of

the Defendants.

      The Court finds that a temporary restraining order is warranted and will, therefore,

grant Plaintiff’s motion in part and temporarily enjoin Defendants.

                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiffs Motion for Temporary Restraining Order and

Preliminary Injunction is GRANTED IN PART as follows:
           CASE 0:20-cv-02195-NEB-BRT Doc. 33 Filed 10/26/20 Page 2 of 2




    1. Defendants Atlas and Caudle (hereinafter “Defendants”) shall be preliminarily

enjoined pursuant to Fed. R. Civ. P. 65, effective immediately, from: (a) deploying armed

agents within 2,500 feet of Minnesota polling places or otherwise monitoring Minnesota

polling places during the 2020 election; (b) threatening to deploy armed agents to

Minnesota polling places; and (c) otherwise intimidating, threatening, or coercing voters

in connection with voting activities in Minnesota.

    2. Defendants shall, by 12:00 p.m. Central Time on October 27, 2020, provide

Plaintiffs’       counsel   by   electronic   mail    to   Julia    Dayton     Klein     at

julia.daytonklein@lathropgpm.com all available names telephone numbers, email, and

mailing addresses of: (a) the “locally licensed firm in Minnesota” referred to in the Atlas

Aegis “ARMED SECURITY" advertisement and in Mr. Caudle’s interview with The

Washington Post, and (b) the “consortium of business owners and concerned citizens” that

Mr. Caudle referenced in his interview with the Washington Post, including each business

owner and citizen included in that consortium.

    3. At this time, a bond is not required pursuant to Federal Rule of Civil Procedure

65(c).




Date: October __, 2020
                                              ______________________________
                                                       Judge Nancy Brasel
                                                    United States District Court

GP:4835-1714-1968 v1
